Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Courtnay T. and Ladwin Brissett appeal the district court’s order dismissing their civil action under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brissett v. Craven Cnty., No. 4:14-cv-00179-D (E.D.N.C. Sept. 26, 2014). • We deny the Brissetts’ motion for injunctive relief pending appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.